Citation Nr: 1130622	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-33 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic venous hypertension.

2.  Entitlement to service connection for residuals of ovarian cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for residuals of ovarian cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence does not show that it is at least as likely as not that chronic venous hypertension had onset during service, was manifested within a year after service, or that it was caused or aggravated by, service.


CONCLUSION OF LAW

Chronic venous hypertension was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), , the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486. 

In this case, the Veteran was sent a letter in June 2006 that explained the parameters of VA's duty to assist her with obtaining evidence in support of her claim.  It also explained what the evidence needed to show in order to establish service connection for a claimed disability as well as explained how VA determines ratings and effective dates for service connected disabilities.    

In addition to providing the above described notices to claimants, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, private treatment records, and the written contentions of the Veteran.  

The Veteran was not afforded a VA examination with respect to her claim for service connection chronic venous hypertension.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination with respect to this issue because the record does not contain any competent and credible evidence that the Veteran's chronic venous hypertension may be associated with her military service or with a service connected disability

Service connection

The Veteran contends that her chronic venous hypertension began during her service.  She contended that she had problems with her legs, most noticeably when running, beginning in 1983.  No cause was found.  After separating from the military, the problems got worse.  In late 2005 the Veteran was diagnosed with chronic venous hypertension, which she contends was the cause of the pains in her legs which started in service. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including certain cardiovascular disorders, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's service treatment records do not show complaints of, or treatment for, chronic venous hypertension or any other vascular disorder.  They also did not show any treatment for a problem with the Veteran's legs.  The Veteran did, however, complain of experiencing cramps in her legs after running in an August 1983 Report of Medical History, and she checked "yes" to having had experienced cramps in her legs on the Report of Medical History that she prepared in conjunction with her separation examination in May 1986.  However, no vascular problems or leg disorders were diagnosed at her separation physical examination in May 1986.  Rather, her lower extremities and her vascular system were both noted to be normal.

The Veteran was not diagnosed with chronic venous hypertension until 2005, nearly 20 years after her service.  In October 2005 the Veteran was seen by a vascular surgeon.  At that time, she wanted the veins in her legs to be checked.  She denied any swelling or pain.  She did not like the appearance of spider veins on her legs.  She also reported leg pain that began gradually over the previous year.  The symptoms were described as a discomfort and dull ache and were moderate in severity.  The symptoms occurred at night and there was involvement of both lower extremities.  The Veteran was then diagnosed with idiopathic chronic venous hypertension characterized by spider veins and leg pain.  A venous reflux study was recommended and it was noted that sclerotherapy could be helpful.  The Veteran was educated about chronic venous insufficiency.  A bilateral venous duplex was completed which showed no obvious reflux, but indicated that compression stockings might still be of benefit.  The Veteran was prescribed these stockings.  Later treatment notes indicate that a venous reflux study was positive at right SPJ. 

Previous private treatment records showed that the Veteran complained of cramps in her legs in April 2000.  She complained of intermittent pain of the right lateral leg in April 2001.  In May 2002 she complained of right calf pain and difficulty bending the knee at times.  At that time she was noted to have spider veins.  In September 2003 she complained of right lateral leg pain for 2 weeks.  In February 2005 she complained of right leg pain, and claimed she had problems with her right leg for 15 years.  In December 2005 she complained of a painful vein in her right leg.  

The evidence does not show that it is at least as likely as not that the Veteran's chronic venous hypertension began during her service.  Chronic venous hypertension was not shown until approximately 19 years after service.  While the Veteran experienced some leg cramps after running in service, there is no evidence that this was related to chronic venous hypertension.  The Veteran was not diagnosed with any vascular abnormalities or leg problems in service and these body systems were found to be normal at the time of her separation examination.  

There is no evidence of further treatment for any type of leg pain until 2000, approximately 14 years after the Veteran's service, when she reported experiencing some cramping in her legs.  She did not indicate when the pain began, but in 2001, 2002, and 2003 she reported only 1 episode of right leg pain per year, which is not consistent with a history of chronic bilateral leg pain since service.  While in February 2005 she complained of "problems" with her right leg for 15 years, it is notable that she did not give this history to her physician earlier when she sought treatment for right leg pain and, additionally, this dates the Veteran's right leg pain to approximately 4 years after her service.  

Spider veins were not noted until 2002, which is more than 15 years after the Veteran's service.  If they were present in service, this would have been noted on the Veteran's separation examination.  However, the only abnormality noted at that time was mild acne.  When the Veteran was seen by a vascular surgeon in September 2005, the Veteran had spider veins and she described her bilateral leg pains as having onset gradually over the past year.  This is inconsistent with her current contention that she experienced chronic leg pains since service.  

The Board finds that the history the Veteran gave to her vascular surgeon, at a time when she was seeking a diagnosis and treatment for spider veins and leg pain, is the most credible evidence regarding when her chronic bilateral leg pains began.  The Board finds that the Veteran's contention that she experienced leg cramps chronically since service is not credible given the history she gave to her vascular surgeon and the infrequency of her complaints leg pain, which for the most part involved only the right leg, in prior years beginning in 2000.  Since the Veteran did at times seek treatment for leg pains or cramps, it is likely that if she had experienced these symptoms at other times she also would have sought treatment at those times.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for chronic venous hypertension is denied.


ORDER

Service connection for chronic venous hypertension is denied. 


REMAND

The Veteran was diagnosed with ovarian cancer in December 1987, approximately 18 months after service.  A letter dated in December 2007 from her private physician noted that the Veteran's ovarian cancer was "very possibl[y]" present in service or within 1 year of discharge.  He noted that ovarian cancer symptoms are often vague and nonspecific and are often overlooked by patients and their physicians but can include gastrointestinal symptoms.  The physician noted that by the time the Veteran's tumor was diagnosed the cancer had spread to her sigmoid colon.  This was a solid indication that the tumor was longstanding at the time of her initial diagnosis.

The Veteran was afforded a VA examination to determine whether it was at least as likely as not that the Veteran's ovarian cancer began during her service or within a year thereafter; notably her physician's contention that it was "very possible" that the Veteran's cancer onset during this time is not equivalent to a statement that it is at least as likely as not that this was the case.  A VA examination was accomplished in February 2008.  However, it is inadequate for rating purposes.  First, it is noted that the dictation was incomplete and the rationale for the examiner's conclusion was not set forth.  Furthermore, the available portion of the examination indicates that the examiner addressed only whether the Veteran's gastrointestinal symptoms in service were due to ovarian cancer, not whether it was at least as likely as not that ovarian cancer began in service or within a year thereafter.  There is no indication that the examiner addressed the contention of the Veteran's physician that the cancer had been present for some time because it had already spread to other organs at the time it was detected.

A new VA examination is therefore necessary in order to determine whether the Veteran's ovarian cancer onset during her service or within a year thereafter.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be afforded a VA examination by an appropriate physician to determine when her ovarian cancer likely onset.  The examiner must review the claims file in conjunction with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's ovarian cancer onset during her service or within a year thereafter.  In doing so, the examiner should address the contention of the Veteran's private physician that due to the spread of the cancer when it was discovered it most likely was of longstanding duration.  He or she should also address any symptoms of ovarian cancer that the Veteran may have experienced in or after service.  The examiner must provide a complete rationale for his or her conclusions in the report of examination.  If the report is dictated, the dictation should be complete and there should be no blanks in the report.  If the examiner is unable to provide the opinion requested, then he or she should explain why this was the case.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


